DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 11/15/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, claim 16 recites the limitation "create the mesh network […] based on the circle of trust…" in line 3-4. There is insufficient antecedent basis for “the circle of trust” in the claim. A “circle of trust” is not defined and determined, so it is not clear to the Examiner how the circle of trust is determined and used to create the mesh network. 
For examination purposes, examiner has interpreted the claim to read: "create the mesh network […] based on a circle of trust, wherein the circle of trust is established through an authentication system…"
Examiner’s interpretation is consistent with applicant’s disclosure [0046] “the circle of trust can be established through an authentication system that verifies each user and/or autonomous vehicle.”

Allowable Subject Matter
Claims 6-7, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 6, 13, and 19 the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claims as a whole – specifically “computing an intersection with a closest autonomous vehicle in the meshed network in the direction the object's is traveling; and sending position updates to the one or more interested parties in predetermined time intervals; and communicating autonomous vehicle flight information with autonomous vehicles in the meshed network by exchanging position information, direction of travel, altitude, and speed to avoid collision”.
Regarding claim 7, claim 7 is also potentially allowable as it is dependent on potentially allowable claim 6 and would contain all the limitations/features of claim 6.
Regarding claim 14, claim 14 is also potentially allowable as it is dependent on potentially allowable claim 13 and would contain all the limitations/features of claim 13.
Regarding claim 20, claim 20 is also potentially allowable as it is dependent on potentially allowable claim 19 and would contain all the limitations/features of claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich (US 20200014759 A1), in view of Tu (US 20180319495 A1) and herein after will be referred to as Wunderlich and Tu respectively.

Regarding claim 1, Wunderlich teaches a computer-implemented method for creating a mesh network of autonomous vehicles, the computer-implemented method comprising (Fig. 2 202 establish a mesh network […] between a plurality of autonomous connected vehicles): 
for a set of autonomous vehicles configured to perform joint tasks (Fig. 2 226 navigate the environment, by one or more vehicles in the mesh network…), 
creating a plurality of subset networks of autonomous vehicles (Fig. 1 subset networks 104a and 104b; [0058] As shown, machines 102 a-102 f may be grouped into two mesh networks 104 a and 104 b. Mesh networks 104 a and 104 b may be any local network in which autonomous vehicles and machines (e.g., machines 102 a-102 f) may interconnect with one another as nodes.)
based on geographical proximity ([0028] establishing the mesh network comprises defining the mesh network to include automated connected vehicles within a physical proximity boundary), 
wherein the plurality of subset networks of autonomous vehicles overlap to form a mesh network of autonomous vehicles, and ([0060] One or more mesh networks in system 100 may be continuously self-configuring. In some embodiments, nodes in mesh networks 104 a and 104 b may connect to one another dynamically and non-hierarchically, and may be free to join and/or leave the network as needed. As discussed further below, machines in system 100 may in some embodiments self-organize into subsets that define the mesh networks in system 100; see Fig. 1)
Examiner interprets the mesh networks connecting with one another as overlapping because they share the same network(s).
Wunderlick discloses wherein the mesh network of autonomous vehicles and the subset networks of autonomous vehicles support a non-centralized priority assignment feature to assign priority to autonomous vehicles in the mesh network. ([0128] At block 220, in some embodiments, one or more of the vehicles in the mesh network may generate, based on the map of the environment and on the broadcasted information, a collective plan for two or more of the plurality of autonomous vehicles to navigate the environment. That is, a plan for at least two vehicles to navigate the environment (e.g., by accelerating, braking, turning, etc.) may be generated in accordance with the shared map, the broadcasted status information, the broadcasted intent information, and/or the broadcasted sensor information; [0129] assign priority to one of the vehicles of over the another one of the two or more vehicles).
Wunderlich does not explicitly teach wherein the mesh network of autonomous vehicles and the subset networks of autonomous vehicles support a non-centralized task assignment feature to assign tasks to autonomous vehicles in the mesh network.
However, Tu teaches supporting a non-centralized task assignment feature to assign tasks ([0141] The working drone control signal may include a command for the working drone and/or instruct the working drone to perform a task; [0142] The relay drone may relay the working drone control signal for the working drone (block 1208); [0143] the relay drone may indirectly transmit the working drone control signal to the working drone via at least one other relay drone. In this situation, the relay drone may send the working drone control signal to the other relay drone via a relay drone communication link between relay drones.)
Examiner interprets “relaying working drone commands to perform a task” corresponds to “assigning tasks”. Examiner has interpreted the term “non-centralized” broadly such that the tasks assigned to the drones are not directly from a single control authority. This is also the case in Tu, where tasks relayed to the drones are not directly from a single control authority, and rather the tasks are relayed using multiple relay drones via a relay drone communication.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wunderlich to incorporate Tu to include supporting a non-centralized task assignment feature to assign tasks, because doing so allows tasks to be relayed without loss of signal power even when the drones are far away from the control center.
Wunderlich further teaches:
and sending a status signal to a first autonomous vehicle in the mesh network via a second autonomous vehicle in the mesh network ([0013] a first autonomous vehicle of the plurality of autonomous connected vehicles is configured to broadcast, to a second one of the plurality of autonomous connected vehicles, via the mesh network, information regarding a current status of the first vehicle).
Wunderlich does not explicitly teach wherein the first autonomous vehicle is in a same subset network of autonomous vehicles as the second autonomous vehicle.
However, Wunderlich suggests wherein a first autonomous vehicle may be in the same subset network of autonomous vehicles as a second autonomous vehicle (Fig. 1 subset network 104a includes at least a first autonomous vehicle 102b and a second autonomous vehicle 102a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly point out that the first and second autonomous vehicles are in the same subset network, because doing so allows “vehicles and machines to collectively share information about current location and status, intended/desired route and/or motion paths, and information currently sensed by sensors” (Wunderlich [0010]).

Regarding claim 5, Wunderlich, as modified, teaches the computer-implemented method of claim 1. Wunderlich also teaches: further comprising: detecting an object ([0139] machines in a mesh network may include status information, intent information, and/or sensor information, including but not limited to […] information regarding data detected by a machine's sensors (e.g., radar sensors, LIDAR sensors, computer vision sensors), including detected environmental characteristics, detected foreign object characteristics); 
and sending alerts to one or more interested parties and one or more neighboring autonomous vehicles within a circle of trust that the object has been detected ([0071] By broadcasting sensor information, even if a foreign object (e.g., pedestrian, animal, non-connected vehicle) in the environment is only in a line of sight of a single autonomous connected vehicle connected to the system, all of the vehicles sharing a mesh network with the single vehicle that can see the object may nonetheless be made aware of the presence of the foreign object).

Regarding claim 8, Wunderlich teaches a computer program product for creating a mesh network of autonomous vehicles, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising (Fig. 3 computer 300, software 350, storage 340; Fig. 2 202 establish a mesh network […] between a plurality of autonomous connected vehicles)
for a set of autonomous vehicles configured to perform joint tasks (Fig. 2 226 navigate the environment, by one or more vehicles in the mesh network…), 
program instructions to create a plurality of subset networks of autonomous vehicles (Fig. 1 subset networks 104a and 104b; [0058] As shown, machines 102 a-102 f may be grouped into two mesh networks 104 a and 104 b. Mesh networks 104 a and 104 b may be any local network in which autonomous vehicles and machines (e.g., machines 102 a-102 f) may interconnect with one another as nodes.)
based on geographical proximity ([0028] establishing the mesh network comprises defining the mesh network to include automated connected vehicles within a physical proximity boundary), 
wherein the plurality of subset networks of autonomous vehicles overlap to form a mesh network of autonomous vehicles, and ([0060] One or more mesh networks in system 100 may be continuously self-configuring. In some embodiments, nodes in mesh networks 104 a and 104 b may connect to one another dynamically and non-hierarchically, and may be free to join and/or leave the network as needed. As discussed further below, machines in system 100 may in some embodiments self-organize into subsets that define the mesh networks in system 100; see Fig. 1)
Examiner interprets the mesh networks connecting with one another as overlapping because they share the same network(s).
Wunderlick discloses wherein the mesh network of autonomous vehicles and the subset networks of autonomous vehicles support a non-centralized priority assignment feature to assign priority to autonomous vehicles in the mesh network. ([0128] At block 220, in some embodiments, one or more of the vehicles in the mesh network may generate, based on the map of the environment and on the broadcasted information, a collective plan for two or more of the plurality of autonomous vehicles to navigate the environment. That is, a plan for at least two vehicles to navigate the environment (e.g., by accelerating, braking, turning, etc.) may be generated in accordance with the shared map, the broadcasted status information, the broadcasted intent information, and/or the broadcasted sensor information; [0129] assign priority to one of the vehicles of over the another one of the two or more vehicles).
Wunderlich does not explicitly teach wherein the mesh network of autonomous vehicles and the subset networks of autonomous vehicles support a non-centralized task assignment feature to assign tasks to autonomous vehicles in the mesh network.
However, Tu teaches supporting a non-centralized task assignment feature to assign tasks ([0141] The working drone control signal may include a command for the working drone and/or instruct the working drone to perform a task; [0142] The relay drone may relay the working drone control signal for the working drone (block 1208); [0143] the relay drone may indirectly transmit the working drone control signal to the working drone via at least one other relay drone. In this situation, the relay drone may send the working drone control signal to the other relay drone via a relay drone communication link between relay drones.)
Examiner interprets “relaying working drone commands to perform a task” corresponds to “assigning tasks”. Examiner has interpreted the term “non-centralized” broadly such that the tasks assigned to the drones are not directly from a single control authority. This is also the case in Tu, where tasks relayed to the drones are not directly from a single control authority, and rather the tasks are relayed using multiple relay drones via a relay drone communication.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wunderlich to incorporate Tu to include supporting a non-centralized task assignment feature to assign tasks, because doing so allows tasks to be relayed without loss of signal power even when the drones are far away from the control center.
Wunderlich further teaches:
and program instructions to send a status signal to a first autonomous vehicle in the mesh network via a second autonomous vehicle in the mesh network ([0013] a first autonomous vehicle of the plurality of autonomous connected vehicles is configured to broadcast, to a second one of the plurality of autonomous connected vehicles, via the mesh network, information regarding a current status of the first vehicle).
Wunderlich does not explicitly teach wherein the first autonomous vehicle is in a same subset network of autonomous vehicles as the second autonomous vehicle.
However, Wunderlich suggests wherein a first autonomous vehicle may be in the same subset network of autonomous vehicles as a second autonomous vehicle (Fig. 1 subset network 104a includes at least a first autonomous vehicle 102b and a second autonomous vehicle 102a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly point out that the first and second autonomous vehicles are in the same subset network, because doing so allows “vehicles and machines to collectively share information about current location and status, intended/desired route and/or motion paths, and information currently sensed by sensors” (Wunderlich [0010]).

Regarding claim 12, Wunderlich, as modified, teaches the computer program product of claim 8. Wunderlich also teaches: program instructions to detect an object ([0139] machines in a mesh network may include status information, intent information, and/or sensor information, including but not limited to […] information regarding data detected by a machine's sensors (e.g., radar sensors, LIDAR sensors, computer vision sensors), including detected environmental characteristics, detected foreign object characteristics); 
program instructions to send alerts to one or more interested parties and one or more neighboring autonomous vehicles within a circle of trust that the object has been detected ([0071] By broadcasting sensor information, even if a foreign object (e.g., pedestrian, animal, non-connected vehicle) in the environment is only in a line of sight of a single autonomous connected vehicle connected to the system, all of the vehicles sharing a mesh network with the single vehicle that can see the object may nonetheless be made aware of the presence of the foreign object).

Regarding claim 15, Wunderlich teaches a computer system for creating a mesh network of autonomous vehicles, the computer program product comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising (Fig. 3 computer 300, software 350, storage 340; Fig. 2 202 establish a mesh network […] between a plurality of autonomous connected vehicles)
for a set of autonomous vehicles configured to perform joint tasks (Fig. 2 226 navigate the environment, by one or more vehicles in the mesh network…), 
program instructions to create a plurality of subset networks of autonomous vehicles (Fig. 1 subset networks 104a and 104b; [0058] As shown, machines 102 a-102 f may be grouped into two mesh networks 104 a and 104 b. Mesh networks 104 a and 104 b may be any local network in which autonomous vehicles and machines (e.g., machines 102 a-102 f) may interconnect with one another as nodes.)
based on geographical proximity ([0028] establishing the mesh network comprises defining the mesh network to include automated connected vehicles within a physical proximity boundary), 
wherein the plurality of subset networks of autonomous vehicles overlap to form a mesh network of autonomous vehicles, and ([0060] One or more mesh networks in system 100 may be continuously self-configuring. In some embodiments, nodes in mesh networks 104 a and 104 b may connect to one another dynamically and non-hierarchically, and may be free to join and/or leave the network as needed. As discussed further below, machines in system 100 may in some embodiments self-organize into subsets that define the mesh networks in system 100; see Fig. 1)
Examiner interprets the mesh networks connecting with one another as overlapping because they share the same network(s).
Wunderlick discloses wherein the mesh network of autonomous vehicles and the subset networks of autonomous vehicles support a non-centralized priority assignment feature to assign priority to autonomous vehicles in the mesh network. ([0128] At block 220, in some embodiments, one or more of the vehicles in the mesh network may generate, based on the map of the environment and on the broadcasted information, a collective plan for two or more of the plurality of autonomous vehicles to navigate the environment. That is, a plan for at least two vehicles to navigate the environment (e.g., by accelerating, braking, turning, etc.) may be generated in accordance with the shared map, the broadcasted status information, the broadcasted intent information, and/or the broadcasted sensor information; [0129] assign priority to one of the vehicles of over the another one of the two or more vehicles).
Wunderlich does not explicitly teach wherein the mesh network of autonomous vehicles and the subset networks of autonomous vehicles support a non-centralized task assignment feature to assign tasks to autonomous vehicles in the mesh network.
However, Tu teaches supporting a non-centralized task assignment feature to assign tasks ([0141] The working drone control signal may include a command for the working drone and/or instruct the working drone to perform a task; [0142] The relay drone may relay the working drone control signal for the working drone (block 1208); [0143] the relay drone may indirectly transmit the working drone control signal to the working drone via at least one other relay drone. In this situation, the relay drone may send the working drone control signal to the other relay drone via a relay drone communication link between relay drones.)
Examiner interprets “relaying working drone commands to perform a task” corresponds to “assigning tasks”. Examiner has interpreted the term “non-centralized” broadly such that the tasks assigned to the drones are not directly from a single control authority. This is also the case in Tu, where tasks relayed to the drones are not directly from a single control authority, and rather the tasks are relayed using multiple relay drones via a relay drone communication.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wunderlich to incorporate Tu to include supporting a non-centralized task assignment feature to assign tasks, because doing so allows tasks to be relayed without loss of signal power even when the drones are far away from the control center.
Wunderlich further teaches:
and program instructions to send a status signal to a first autonomous vehicle in the mesh network via a second autonomous vehicle in the mesh network ([0013] a first autonomous vehicle of the plurality of autonomous connected vehicles is configured to broadcast, to a second one of the plurality of autonomous connected vehicles, via the mesh network, information regarding a current status of the first vehicle).
Wunderlich does not explicitly teach wherein the first autonomous vehicle is in a same subset network of autonomous vehicles as the second autonomous vehicle.
However, Wunderlich suggests wherein a first autonomous vehicle may be in the same subset network of autonomous vehicles as a second autonomous vehicle (Fig. 1 subset network 104a includes at least a first autonomous vehicle 102b and a second autonomous vehicle 102a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly point out that the first and second autonomous vehicles are in the same subset network, because doing so allows “vehicles and machines to collectively share information about current location and status, intended/desired route and/or motion paths, and information currently sensed by sensors” (Wunderlich [0010]).

Regarding claim 18, Wunderlich, as modified, teaches the computer system of claim 15. 
Wunderlich also teaches: program instructions to detect an object ([0139] machines in a mesh network may include status information, intent information, and/or sensor information, including but not limited to […] information regarding data detected by a machine's sensors (e.g., radar sensors, LIDAR sensors, computer vision sensors), including detected environmental characteristics, detected foreign object characteristics); 
and program instructions to send alerts to one or more interested parties and one or more neighboring autonomous vehicles within a circle of trust that the object has been detected ([0071] By broadcasting sensor information, even if a foreign object (e.g., pedestrian, animal, non-connected vehicle) in the environment is only in a line of sight of a single autonomous connected vehicle connected to the system, all of the vehicles sharing a mesh network with the single vehicle that can see the object may nonetheless be made aware of the presence of the foreign object).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich, in view of Tu, in further view of Mills (US 20200322038 A1) and herein after will be referred to as Mills.

Regarding claim 2, Wunderlich, as modified (see rejection of claim 1), teaches the computer-implemented method of claim 1.
Wunderlich, as modified does not explicitly teach further comprising: determining a circle of trust based on paired two or more neighboring autonomous vehicles, wherein the circle of trust is established through an authentication system.
However, Mills teaches determining a circle of trust based on paired two or more neighboring autonomous vehicles, wherein the circle of trust is established through an authentication system ([0145] Each dynamic wireless aerial mesh network may require a unique passcode, encryption key or other authentication for an AND (--aerial network drone--) or any other radio device that may access the dynamic wireless aerial mesh network; see Examiner Note)
Examiner Note: In Mills, Examiner has interpreted the limitation “circle of trust” to be an authentication of the UAV(s) by the mesh network. Examiner understands this authentication is based on paired two or more neighboring autonomous vehicles because the circle of trust is based on the mesh network, and the mesh network consists at least paired two or more neighboring autonomous vehicles. Examiner’s interpretation is consistent with applicant’s specification which discloses [0046] “In various embodiments of the present invention, the circle of trust can be established through an authentication system that verifies each user and/or autonomous vehicle.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Mills to include determining a circle of trust based on paired two or more neighboring autonomous vehicles, wherein the circle of trust is established through an authentication system, because doing so promotes secure communications by verifying UAVs that want to enter the mesh network.

Regarding claim 9, Wunderlich, as modified (see rejection of claim 8), teaches the computer program product of claim 8.
Wunderlich, as modified does not explicitly teach program instructions to determine a circle of trust based on paired two or more neighboring autonomous vehicles, wherein the circle of trust is established through an authentication system.
However, Mills teaches program instructions to determine a circle of trust based on paired two or more neighboring autonomous vehicles, wherein the circle of trust is established through an authentication system ([0145] Each dynamic wireless aerial mesh network may require a unique passcode, encryption key or other authentication for an AND (--aerial network drone--) or any other radio device that may access the dynamic wireless aerial mesh network; see Examiner Note)
Examiner Note: In Mills, Examiner has interpreted the limitation “circle of trust” to be an authentication of the UAV(s) by the mesh network. Examiner understands this authentication is based on paired two or more neighboring autonomous vehicles because the circle of trust is based on the mesh network, and the mesh network consists at least paired two or more neighboring autonomous vehicles. Examiner’s interpretation is consistent with applicant’s specification which discloses [0046] “In various embodiments of the present invention, the circle of trust can be established through an authentication system that verifies each user and/or autonomous vehicle.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Mills to include program instructions to determine a circle of trust based on paired two or more neighboring autonomous vehicles, wherein the circle of trust is established through an authentication system, because doing so promotes secure communications by verifying UAVs that want to enter the mesh network.
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich, in view of Tu, in view of Mills, in further view of Ranasinghe et al. (US 20150334768 A1) and herein after will be referred to as Ranasinghe.

Regarding claim 3, Wunderlich, as modified, teaches the computer-implemented method of claim 1 wherein forming the mesh network of autonomous vehicles further comprises: creating the mesh network of autonomous vehicles based on the circle of trust (Mills [0145] Each dynamic wireless aerial mesh network may require a unique passcode, encryption key or other authentication for an AND (--aerial network drone--) or any other radio device that may access the dynamic wireless aerial mesh network) 
and the subset networks of overlapping autonomous vehicles (Wunderlich [0060] One or more mesh networks in system 100 may be continuously self-configuring. In some embodiments, nodes in mesh networks 104 a and 104 b may connect to one another dynamically and non-hierarchically, and may be free to join and/or leave the network as needed. As discussed further below, machines in system 100 may in some embodiments self-organize into subsets that define the mesh networks in system 100); 
Wunderlich, as modified does not explicitly teach and instructing an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle's task status and status signal,
However, Ranasinghe teaches instructing an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle’s task status and status signal ([0094] In an aspect of the present disclosure, each autonomous mobile node is configured to check the status of its parent node and child node on a regular basis. In as aspect, one or more probing signals can be used to ensure the status of its parent and child nodes on regular basis. For example, at a predetermined time interval (e.g., 20 seconds) each autonomous mobile node may send a probe signal to its parent node and child node to check the status of the nodes […] in response to the probe signal, the parent and child nodes each respond with a reply signal informing that the parent and child nodes are operational and are in communication with other nodes in the tentacle. [0050] UAVs are referred to as autonomous mobile nodes)
Examiner interprets the updated signal of the parent and child nodes informing that they are operational corresponds to a task status update. Examiner interprets the updated signal that the parent and child nodes are in communication with other nodes corresponds to a status signal update.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Ranasinghe to include instructing an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle's status signal, because doing so “ensures --the checking of-- the status of the parent and child nodes on a regular basis” (Ranasinghe [0094]).

Regarding claim 10, Wunderlich, as modified, teaches the computer program product of claim 8, wherein creating the mesh network of autonomous vehicles further comprises: program instructions to create the mesh network of autonomous vehicles based on the circle of trust (Mills [0145] Each dynamic wireless aerial mesh network may require a unique passcode, encryption key or other authentication for an AND (--aerial network drone--) or any other radio device that may access the dynamic wireless aerial mesh network) 
and the subset networks of overlapping autonomous vehicles (Wunderlich [0060] One or more mesh networks in system 100 may be continuously self-configuring. In some embodiments, nodes in mesh networks 104 a and 104 b may connect to one another dynamically and non-hierarchically, and may be free to join and/or leave the network as needed. As discussed further below, machines in system 100 may in some embodiments self-organize into subsets that define the mesh networks in system 100); 
Wunderlich, as modified does not explicitly teach program instructions to instruct an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle's task status and status signal,
However, Ranasinghe teaches program instructions to instruct an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle’s task status and status signal ([0094] In an aspect of the present disclosure, each autonomous mobile node is configured to check the status of its parent node and child node on a regular basis. In as aspect, one or more probing signals can be used to ensure the status of its parent and child nodes on regular basis. For example, at a predetermined time interval (e.g., 20 seconds) each autonomous mobile node may send a probe signal to its parent node and child node to check the status of the nodes […] in response to the probe signal, the parent and child nodes each respond with a reply signal informing that the parent and child nodes are operational and are in communication with other nodes in the tentacle. [0050] UAVs are referred to as autonomous mobile nodes)
Examiner interprets the updated signal of the parent and child nodes informing that they are operational corresponds to a task status update. Examiner interprets the updated signal that the parent and child nodes are in communication with other nodes corresponds to a status signal update.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Ranasinghe to include program instructions to instruct an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle's status signal, because doing so “ensures --the checking of-- the status of the parent and child nodes on a regular basis” (Ranasinghe [0094]).

Regarding claim 16, Wunderlich, as modified (see rejection of claim 15), teaches the computer system of claim 15.
Wunderlich also teaches program instructions to create the mesh network of autonomous vehicles based on the subset networks of overlapping autonomous vehicles (Wunderlich [0060] One or more mesh networks in system 100 may be continuously self-configuring. In some embodiments, nodes in mesh networks 104 a and 104 b may connect to one another dynamically and non-hierarchically, and may be free to join and/or leave the network as needed. As discussed further below, machines in system 100 may in some embodiments self-organize into subsets that define the mesh networks in system 100)
Wunderlich, as modified does not explicitly teach program instructions to create the mesh network of autonomous vehicles based on the circle of trust, and program instructions to instruct an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle's task status and status signal.
However, Mills teaches program instructions to create the mesh network of autonomous vehicles based on the circle of trust ([0145] Each dynamic wireless aerial mesh network may require a unique passcode, encryption key or other authentication for an AND (--aerial network drone--) or any other radio device that may access the dynamic wireless aerial mesh network; see Examiner Note)
Examiner Note: In Mills, Examiner has interpreted the limitation “circle of trust” to be an authentication of the UAV(s) by the mesh network. Examiner understands this authentication is based on paired two or more neighboring autonomous vehicles because the circle of trust is based on the mesh network, and the mesh network consists at least paired two or more neighboring autonomous vehicles. Examiner’s interpretation is consistent with applicant’s specification which discloses [0046] “In various embodiments of the present invention, the circle of trust can be established through an authentication system that verifies each user and/or autonomous vehicle.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Mills to include creating the mesh network of autonomous vehicles based on the circle of trust, because doing so promotes secure communications by verifying UAVs that want to enter the mesh network.
Wunderlich, as modified still does not explicitly teach and program instructions to instruct an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle's task status and status signal,
However, Ranasinghe teaches and program instructions to instruct an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle’s task status and status signal ([0094] In an aspect of the present disclosure, each autonomous mobile node is configured to check the status of its parent node and child node on a regular basis. In as aspect, one or more probing signals can be used to ensure the status of its parent and child nodes on regular basis. For example, at a predetermined time interval (e.g., 20 seconds) each autonomous mobile node may send a probe signal to its parent node and child node to check the status of the nodes […] in response to the probe signal, the parent and child nodes each respond with a reply signal informing that the parent and child nodes are operational and are in communication with other nodes in the tentacle. [0050] UAVs are referred to as autonomous mobile nodes)
Examiner interprets the updated signal of the parent and child nodes informing that they are operational corresponds to a task status update. Examiner interprets the updated signal that the parent and child nodes are in communication with other nodes corresponds to a status signal update.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Ranasinghe to include program instructions to instruct an autonomous vehicle in the mesh network to continuously update one or more other autonomous vehicles in the one or more subset networks of an autonomous vehicle's status signal, because doing so “ensures --the checking of-- the status of the parent and child nodes on a regular basis” (Ranasinghe [0094]).

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich, in view of Tu, in view of Ranasinghe.

Regarding claim 4, Wunderlich, as modified, teaches the computer-implemented method of claim 1.
Wunderlich, as modified, does not explicitly teach further comprising: determining a paired autonomous vehicle is no longer sending status signals; and deploying one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive to investigate why the paired autonomous vehicle is no longer responsive.
However, Ranasinghe teaches determining a paired autonomous vehicle is no longer sending status signals ([0096] In the example shown in FIG. 7A, by way of example, the autonomous mobile node 111 (or 107) expects a signal (e.g., a broadcast signal) from the autonomous mobile node 109 within a period of time (e.g., 1 minute), which may be a configurable parameter or a pre-set parameter that can be pre-programmed before launch or deployment. However, since the autonomous mobile node 109 is damaged (e.g., the autonomous mobile node 109 is down due to a mechanical failure), the autonomous mobile node 111 (or 107) fails to receive any signal and its timer expires. Upon expiration of the timer, the autonomous mobile node 111 (or 107) determines that the autonomous mobile node 109 is damaged or down); 
and deploying one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive ([0096] Further, the autonomous mobile node 111 (or 107) changes its role to Tip from Backbone and informs all other nodes (including adjacent neighboring nodes) to change their roles. For instance, an Extra node, such as the Extra node 133, will become a Free node, a Backbone node, such as a node 107, 105, or 111, will become a Tentacle node, and an Enhance node will become a Free node; [0097] As a result, the Free node 133 autonomously moves to the location of the damaged node 109 and takes the place of the damaged node 109 in a tentacle formation.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Ranasinghe to include determining a paired autonomous vehicle is no longer sending status signals; and deploying one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive, because doing so ensures that tasks are not significantly disrupted as the deployed drones are able to replace nonresponsive drones.
Wunderlich, as modified, still does not explicitly teach to investigate why the paired autonomous vehicle is no longer responsive. However, Ranasinghe suggests that the deployed one or more drones would be capable of investigating why the paired autonomous vehicle is no longer responsive (i.e., using UAVs camera sensors as taught in Ranasinghe [0106] camera sensor 1103 to detect […] “the digital signal processing algorithm software module operating in the video capturing or image processing equipment constantly identifies and analyzes identified objects”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly point out that the deployed drones as taught by Ranasinghe are deployed to investigate why the paired autonomous vehicle is no longer responsive, because doing so would help determine the cause of failure/reason for non-responsiveness.

Regarding claim 11, Wunderlich, as modified, teaches the computer program product of claim 8.
Wunderlich, as modified, does not explicitly teach program instructions to determine a paired autonomous vehicle is no longer sending status signals; and program instructions to deploy one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive to investigate why the paired autonomous vehicle is no longer responsive.
However, Ranasinghe teaches program instructions to determine a paired autonomous vehicle is no longer sending status signals ([0096] In the example shown in FIG. 7A, by way of example, the autonomous mobile node 111 (or 107) expects a signal (e.g., a broadcast signal) from the autonomous mobile node 109 within a period of time (e.g., 1 minute), which may be a configurable parameter or a pre-set parameter that can be pre-programmed before launch or deployment. However, since the autonomous mobile node 109 is damaged (e.g., the autonomous mobile node 109 is down due to a mechanical failure), the autonomous mobile node 111 (or 107) fails to receive any signal and its timer expires. Upon expiration of the timer, the autonomous mobile node 111 (or 107) determines that the autonomous mobile node 109 is damaged or down); 
and program instructions to deploy one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive ([0096] Further, the autonomous mobile node 111 (or 107) changes its role to Tip from Backbone and informs all other nodes (including adjacent neighboring nodes) to change their roles. For instance, an Extra node, such as the Extra node 133, will become a Free node, a Backbone node, such as a node 107, 105, or 111, will become a Tentacle node, and an Enhance node will become a Free node; [0097] As a result, the Free node 133 autonomously moves to the location of the damaged node 109 and takes the place of the damaged node 109 in a tentacle formation.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Ranasinghe to include program instructions to determine a paired autonomous vehicle is no longer sending status signals; and program instructions to deploy one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive, because doing so ensures that tasks are not significantly disrupted as the deployed drones are able to replace nonresponsive drones.
Wunderlich, as modified, still does not explicitly teach to investigate why the paired autonomous vehicle is no longer responsive. However, Ranasinghe suggests that the deployed one or more drones would be capable of investigating why the paired autonomous vehicle is no longer responsive (i.e., using UAVs camera sensors as taught in Ranasinghe [0106] camera sensor 1103 to detect […] “the digital signal processing algorithm software module operating in the video capturing or image processing equipment constantly identifies and analyzes identified objects”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly point out that the deployed drones as taught by Ranasinghe are deployed to investigate why the paired autonomous vehicle is no longer responsive, because doing so would help determine the cause of failure/reason for non-responsiveness.

Regarding claim 17, Wunderlich, as modified, teaches the computer system of claim 15.
Wunderlich, as modified, does not explicitly teach program instructions to determine a paired autonomous vehicle is no longer sending status signals; and program instructions to deploy one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive to investigate why the paired autonomous vehicle is no longer responsive.
However, Ranasinghe teaches program instructions to determine a paired autonomous vehicle is no longer sending status signals ([0096] In the example shown in FIG. 7A, by way of example, the autonomous mobile node 111 (or 107) expects a signal (e.g., a broadcast signal) from the autonomous mobile node 109 within a period of time (e.g., 1 minute), which may be a configurable parameter or a pre-set parameter that can be pre-programmed before launch or deployment. However, since the autonomous mobile node 109 is damaged (e.g., the autonomous mobile node 109 is down due to a mechanical failure), the autonomous mobile node 111 (or 107) fails to receive any signal and its timer expires. Upon expiration of the timer, the autonomous mobile node 111 (or 107) determines that the autonomous mobile node 109 is damaged or down); 
and program instructions to deploy one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive ([0096] Further, the autonomous mobile node 111 (or 107) changes its role to Tip from Backbone and informs all other nodes (including adjacent neighboring nodes) to change their roles. For instance, an Extra node, such as the Extra node 133, will become a Free node, a Backbone node, such as a node 107, 105, or 111, will become a Tentacle node, and an Enhance node will become a Free node; [0097] As a result, the Free node 133 autonomously moves to the location of the damaged node 109 and takes the place of the damaged node 109 in a tentacle formation.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wunderlich to incorporate Ranasinghe to include program instructions to determine a paired autonomous vehicle is no longer sending status signals; and program instructions to deploy one or more paired autonomous vehicles to a last known location of the paired autonomous vehicle that is no longer responsive, because doing so ensures that tasks are not significantly disrupted as the deployed drones are able to replace nonresponsive drones.
Wunderlich, as modified, still does not explicitly teach to investigate why the paired autonomous vehicle is no longer responsive. However, Ranasinghe suggests that the deployed one or more drones would be capable of investigating why the paired autonomous vehicle is no longer responsive (i.e., using UAVs camera sensors as taught in Ranasinghe [0106] camera sensor 1103 to detect […] “the digital signal processing algorithm software module operating in the video capturing or image processing equipment constantly identifies and analyzes identified objects”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly point out that the deployed drones as taught by Ranasinghe are deployed to investigate why the paired autonomous vehicle is no longer responsive, because doing so would help determine the cause of failure/reason for non-responsiveness.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US9973939B2: Ross discloses a drone-assisted mesh network design
US10841744B2: Patil et al. discloses mobile drones as mobile access points for a mesh network and specifically providing a self-healing mesh network for improved wireless communication
US20180184269A1: Christoval et al. discloses a wireless mobile ad-hoc network of one or more drone devices and one or more ground mobile vehicles, where each of the one or more drone device and the ground vehicle act as a node in the wireless mobile ad-hoc network
US20170195048A1: Sham discloses facilitating an unmanned aerial vehicle (UAV) network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661